Title: To James Madison from Edmund Randolph, 10 November 1788
From: Randolph, Edmund
To: Madison, James


My dear friend
Richmond Nov: 10. 1788
On thursday last the candidates for the senate were nominated; and Mr. Henry, after expatiating largely in favor of Mr. Lee and Mr. Grayson, concluded that yourself, whose talents and integrity he admitted, were unseasonable upon this occasion, in which your fœderal politics were so adverse to the opinions of many members. Your friends Page, Corbin, Carrington and White were zealous; but the last gentleman, having in the connection of his ideas something about instructions, acknowledged, that it was doubtful, whether you would obey instructions, which should direct you to vote against direct taxation. “There gentlemen, rejoined Mr. Henry, the secret is out: it is doubted whether Mr. Madison will obey instructions.” The ballot was opened on Saturday, and at least fifty gave you single votes; that is, threw their other votes on persons, not nominated. To the mortification, and grievous discontent of the advocates for order and truth, the numbers were for R. H. Lee 98, for W. G. 86. for J. M. 77. There was a greater body, than we calculated upon, 164. having unexpectedly voted. Were I to decide what would be agreeable to my own feelings, the anxiety, and affection which were discovered by your friends in doors, and your favourers without, I would prefer the situation of the unsuccessful candidate. A number of those, who were with you, were absent, and thus brought into loss a question, which otherwise would have been clear.
The faction is, I am told, endeavouring to arrange the districts for representatives, so as to place Orange, to be counterpoized. For this district it is presumed, that Strother or Mr. Dawson will be the candidate. In short nothing is left undone, which can tend to the subversion of the new government. On friday I shall be a member. I could not get in sooner, as a vacancy could not be sooner created than to-day. Some attempts, and those not a little strenuous, you will hear of from Yrs. mo. afftely.
E. R.
